                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 PATRICIA HAJDUCH,

               Plaintiff,

                     v.                       CAUSE NO.: 3:19-CV-606-HAB-MGG

 IVY TECH COMMUNITY COLLEGE,
 and ROBERT JEFFS, in his official and
 individual capacity as Vice Chancellor,
 Ivy Tech Michigan City,

               Defendant.

                                    OPINION AND ORDER

       Pending before the Court is Defendant Ivy Tech Community College’s Motion to

Dismiss Count III of Plaintiff’s Amended Complaint: Retaliatory Discharge in Violation

of Indiana Common Law (Frampton Claim) [ECF No. 10], which the Court has converted

to a Motion for Summary Judgment [ECF No. 18]. Defendant argues that Plaintiff has

failed to comply with the notice provisions of the Indiana Tort Claims Act (ITCA or the

Act). Plaintiff asserts that she substantially complied with the notice provisions of the Act

when, on July 2, 2018, her counsel sent a demand letter to Defendant’s counsel setting out

the nature of Plaintiff’s claims against Defendant. Both sides have submitted their

respective briefs and evidence, and the matter is ripe for the Court’s consideration.

                                           ANALYSIS

       The ITCA applies to all claims and suits in tort against a state or political

subdivision, such as Defendant Ivy Tech. See Ind. Code § 34–6–2–110(7) (providing that
a state education institution is a “political subdivision” for purposes of the ITCA). The

ITCA “establish[es] procedures for cases involving the prosecution of tort claims against

governmental entities.” State v. Willits, 773 N.E.2d 808, 814 (Ind. 2002); see also Oshinski v.

N. Ind. Commuter Transp. Dist., 843 N.E.2d 536, 544 (Ind. Ct. App. 2006) (noting that the

ITCA “operates as an unequivocal statement of Indiana’s consent to be sued in tort

provided certain qualifications . . . are fulfilled.” (emphasis added)).

       One of the ITCA’s qualifications is the notice requirement set forth in Indiana Code

§ 34-13-3-8. That provision bars any claim against a political subdivision unless notice is

filed with (1) the governing body of the political subdivision and (2) the Indiana Political

Subdivision Risk Management Commission, within 180 days after a loss occurs. Ind.

Code § 34–13–3–8. “The purpose of notice is to provide an opportunity for the State to

investigate, determine liability and prepare a defense to the tort claim.” Orem v. Ivy Tech

State Coll., 711 N.E.2d 864, 869 (Ind. Ct. App. 1999) (citing Burggrabe v. Board of Pub. Works,

469 N.E.2d 1233, 1235–36 (Ind. Ct. App. 1984)).

       Plaintiff does not refute that she was required to comply with the notice provision

of the ITCA to pursue her common law retaliatory discharge claim against Defendant.

Plaintiff asserts that her demand letter of July 2, 2019 (the Letter), substantially complies

with the notice requirements of the ITCA, which requires that the notice

       describe in a short and plain statement the facts on which the claim is based.
       The statement must include the circumstances which brought about the
       loss, the extent of the loss, the time and place the loss occurred, the names
       of all persons involved if known, the amount of the damages sought, and
       the residence of the person making the claim at the time of the loss and at
       the time of filing the notice.


                                                     2
Ind. Code § 34-13-3-10. The burden of proving compliance with the notice provisions lies

with the plaintiff. See State v. Hughes, 575 N.E.2d 676, 678 (Ind. Ct. App. 1991).

       Because the ITCA is a statute in derogation of the common law, it must be strictly

construed against limitations on the claimant’s right to bring suit.” Schoettmer v. Wright,

992 N.E.2d 702, 706 (Ind. 2013) (quotation marks omitted). Therefore, notice will be

considered sufficient if it substantially complies with the content requirements of the

statute. Collier v. Prater, 544 N.E.2d 497, 499 (Ind. 1989). “Substantial compliance focuses

on the nature of the notice itself, and is concerned with the extent to which the form,

content, and timing of the notice complies with the requirements of the notice statute.”

Fowler v. Brewer, 773 N.E.2d 858, 863 (Ind. Ct. App. 2002) (quoting McConnell v. Porter

Mem’l Hosp., 698 N.E.2d 865, 868 (Ind. Ct. App. 1998)). “In general, a notice that is filed

within the 180 day period, informs the [political subdivision] of the claimant’s intent to

make a claim and contains sufficient information which reasonably affords the [political

subdivision] an opportunity to promptly investigate the claim satisfies the purpose of the

statute and will be held to substantially comply with it.” Collier, 544 N.E.2d at 499.

       The Letter is addressed to Jim Clark, associate counsel for Ivy Tech State College.

Clark had represented Ivy Tech in connection with Plaintiff’s claims at the Equal

Employment Opportunity Commission. The Letter is dated July 2, 2019, which is within

180 days from when Plaintiff incurred the loss. The Letter is “an attempt to resolve

[Plaintiff’s] claims without the necessity for litigation” and sets forth the facts supporting

Plaintiff’s position that Defendant knew Plaintiff had a disability and was seeking

worker’s compensation benefits and was terminated from her employment as an act of

                                                  3
retaliation. (ECF No. 15-1.) Counsel advised that Plaintiff intended to “proceed in court

with her claims for failure to accommodate, disability discrimination and retaliation, and

retaliation for having requested workers’ compensation benefits.” (Id. at 2.) However,

Plaintiff had given her counsel “authority to make a settlement demand of $75,000, plus

a neutral reference.” (Id.) “If resolution is not reached within thirty (30) days of the date

of this letter, Ms. Hajduch intends to pursue all of her legal rights and remedies in court.”

(Id.)

        It is undisputed that Plaintiff did not provide written notice to the governing body

of Ivy Tech or to the Indiana Political Subdivision Risk Management Commission.1 In

addition, the Letter was not delivered in person or by registered or certified mail as

required by Indiana Code § 34-13-3-12. However, the contents of the Letter, as opposed

to who it was sent to, appears to be the most important aspect of a substantial compliance

inquiry. See Collier, 544 N.E. 2d at 499 (“[A] a notice is sufficient if it substantially complies

with the content requirements of the statute.” (emphasis added)). Thus, the Indiana

Supreme Court has concluded that notice mailed to a city’s legal department instead of

to the mayor, as statutorily required, was sufficient notice. See Galbreath v. City of

Indianapolis, 255 N.E.2d 225 (Ind. 1970). Notice to a city’s insurance carrier, however, was

not sufficient where the claimant “took no steps whatsoever to comply with the notice




        1
         A claim against a political subdivision is not barred for failure to file notice with the
Indiana Political Subdivision Risk Management Commission if the political subdivision was not
a member of the political subdivision risk management fund at the time the act or omission took
place. Ind. Code § 34-13-3-8(b). There has been no argument that Ivy Tech was a member of the
fund.

                                                    4
statute.” Schoettmer, 992 N.E.2d at 708 (quoting Brown v. Alexander, 876 N.E.2d 376, 383

(Ind. Ct. App. 2007)). In Brown, the defendant was provided “none of the financial details

required to settle the claim.” 876 N.E.2d at 383.

       Here, Defendant asserts that the Letter does not quantify the amount of tort

damages that Plaintiff purportedly incurred and would pursue in court. Instead, the

Letter makes a settlement demand for all claims, failing to delineate between the amount

of damages stemming from the tort claim as opposed to the American with Disabilities

Act non-tort claims. Neither, according to Defendant, does the Letter explain the extent

of the loss. For example, Plaintiff did not explain whether she was claiming lost wages,

which could have been fully mitigated, or whether she was alleging that she sustained

emotional distress.

       Defendant also notes that Plaintiff did not conduct herself as if the Letter was a

notice of her tort claim. Had it been intended as notice of a tort claim, Plaintiff would not

have filed a lawsuit until the public entity formally denied the claim or ninety days

passed. See Ind. Code § 34-13-3-11 (stating that the government entity must approve or

deny the claim within ninety days); Id. § 34-13-3-13 (prohibiting initiation of tort claim

unless the person’s claim has been denied in whole or part). Instead, she filed her lawsuit

thirty-eight days after sending the Letter.2



       2
        Plaintiff’s tort claim, to the extent it was filed before the expiration of the time within
which Defendant was statutorily permitted to deny the claim, was premature. See Bradley v. Eagle-
Union Cmty. Sch. Corp. Bd. of Sch. Trustees, 647 N.E.2d 672, 676 (Ind. Ct. App. 1995) (noting that
premature tort claim should have been dismissed without prejudice). However, the operative
pleading in this matter is Plaintiff’s Amended Complaint, filed on October 14, 2019, which was
not premature under Indiana Code § 34-13-3-13.

                                                    5
       The Court finds that “[t]he crucial consideration” which “is whether the notice

supplied by the [Plaintiff] of [her] intent to take legal action contains sufficient

information for the [Defendant] to ascertain the full nature of the claim against it so that

it can determine its liability and prepare a defense,” Collier, 544 N.E.2d at 500, is answered

in the affirmative. Plaintiff’s subjective reasons for sending the Letter did not alter its

contents and whether it satisfied the purposes of the Act’s notice requirement. This

content notified legal counsel for Defendant that Plaintiff intended to seek damages from

Defendant in an action at law. It sufficiently described Plaintiff’s loss as the unlawful

termination of her employment. The Letter provided details regarding the circumstances

that brought about this loss, described the time and place the loss occurred, and identified

the people who were involved. The demand for $75,000 in settlement, even though it

included all three claims Plaintiff intended to litigate, provided “sufficient information

for the [Defendant] to ascertain the full nature of the claim against it so that it [could]

determine its liability and prepare a defense.” Collier, 544 N.E.2d at 500; see also Schoettmer,

992 N.E.2d at 707 (describing the purpose of the notice requirement). The

contemporaneous pursuit of an alternative theory under which to recover the losses

brought about by the termination of her employment—retaliatory discharge under the

ADA—did not deprive Defendant of the information that reasonably afforded it an

opportunity to promptly investigate the claim that her termination was retaliation for

filing a worker’s compensation claim.




                                                   6
                                     CONCLUSION

      For the reasons stated above, the Court DENIES Defendant’s Motion to Dismiss as

converted to a Motion for Summary Judgment [ECF No. 10].

      SO ORDERED on November 15, 2019.

                                       s/ Holly A. Brady
                                      JUDGE HOLLY A. BRADY
                                      UNITED STATES DISTRICT COURT




                                            7
